Citation Nr: 1241961	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  02-15 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, L.L.K.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty in the Coast Guard from June 1974 to January 1975 and in the Navy from August 1978 to May 1981.  He also participated in the Naval Reserve Officers Training Corps (NROTC) while attending the University of Texas in Austin after his January 1975 discharge.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which declined to reopen a claim for service connection for a lumbar spine disorder.  

The Veteran and a friend, L.L.K., presented testimony at a personal hearing before the undersigned Veterans Law Judge in September 2003.  A transcript is of record.  In an April 2005 decision, the Board reopened the claim and remanded it for additional development.  The claim was subsequently remanded by the Board in April 2009 and February 2011.  

In the April 2005 decision, the Board also remanded claims for service connection for posttraumatic stress disorder (PTSD), fibromyalgia, and a bilateral ankle disorder.  Service connection was later established for fibromyalgia and a right ankle disorder.  See April 2008 rating decision.  Those issues are no longer before the Board for appellate review.  

The claims for service connection for PTSD and a left ankle disorder were remanded again by the Board in April 2009.  In the February 2011 decision, the Board denied service connection for a left ankle disorder and again remanded the claim for service connection for PTSD.  Service connection for major depressive disorder with PTSD was subsequently granted in an August 2012 rating decision, and that issue is no longer before the Board for appellate review.  

The issue of entitlement to specially adapted housing or special home adaptation has been raised by the record and acknowledged by the Agency of Original Jurisdiction (AOJ), but has not been adjudicated.  Because the Board does not have jurisdiction over it, it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed in this case.

The Veteran alleges that he injured his lower back during the summer of 1976 while participating on a NROTC summer cruise.  He asserts that NROTC summer cruises are considered active duty sessions.  See September 2003 hearing transcript.  Verification of the type of duty the Veteran was on in the summer of 1976 must be accomplished on remand.  

Review of the Veteran's VA treatment records reveals that he applied for, but was denied, benefits from the Social Security Administration (SSA), and that he underwent a physical evaluation by SSA.  See e.g., June 2003 mental health outpatient clinic note.  The medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2012).

The claim was remanded in February 2011 to schedule the Veteran for an appropriate VA examination.  The examiner was specifically asked to address any evidence of record that is favorable to the Veteran's claim, to include lay statements describing the onset and extent of the claimed back disorder.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Review of the April 2011 VA examination report reveals that in providing an opinion against the claim, the VA examiner relied, in part, upon the absence of records "that would document continued complaints or treatment" for the period of time from 1978 to 1996.  Although the VA examiner did cite several of the lay statements submitted in support of the Veteran's claim, it is clear from the rationale employed in support of his opinion that he did not consider the fact that the Veteran and several of his friends have reported continuous back problems following the 1976 injury.  Given the foregoing, a revised opinion should be obtained from the April 2011 VA examiner.  

VA treatment records from the South Texas Healthcare System have been printed out by VA on several occasions, and the Veteran has also submitted some VA treatment records himself.  The paper claims file contains records dated from October 1992 to June 2002 and from December 2009 to December 2011.  The Veteran's Virtual VA claims folder contains records dated from December 2011 to August 2012.  It appears that records dated between June 2002 and December 2009 may be outstanding.  Efforts should be made to obtain them.  Recent VA treatment records should also be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012). 

Accordingly, the case is REMANDED for the following action:

1.  Verify the dates and types of the Veteran's service in the Naval Reserve Officers Training Corps (NROTC) while attending the University of Texas in Austin.  Document all efforts made in this regard.

2.  Obtain the Veteran's treatment records from the South Texas Healthcare System, dated between June 2002 and December 2009 and since August 2012.  

3.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

4.  When the development requested above has been completed, return the claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) and a copy of this remand to the VA examiner who conducted the April 2011 VA examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should answer the following questions:

(a) Is it at least as likely as not (that is, a probability of 50 percent or greater) that either degenerative disc disease of the lumbar spine, mainly at L4-L5 and L5-S1; and/or mild anterior wedge compression deformity at T11 and T12, age undetermined, which were diagnosed in April 2011, had its onset during active service or is related to any in-service disease, event, or injury, to include the injury as described during the 1976 summer cruise?  In providing this opinion, the examiner must address the competent lay statements provided by the Veteran and a large number of his friends that describe ongoing problems with his back after the summer of 1976.

(b) Is it at least as likely as not (that is, a probability of 50 percent or greater) that either degenerative disc disease of the lumbar spine, mainly at L4-L5 and L5-S1; and/or mild anterior wedge compression deformity at T11 and T12, age undetermined, occurred as a superimposed injury or disease related to the Veteran's diagnosed bilateral L5 pars defects with minimal anterior listhesis (congenital spondylolysis at L5)?

If the April 2011 VA examiner is not available, or if the requested opinion cannot be given without further examination of the Veteran, a new VA examination should be scheduled. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Finally, readjudicate the claim.  If the benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond to it. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



